Per Curiam. Petitioner, B.J. McAdams as “managing agent” for Colonial Ballroom, Inc., petitions this court to issue a writ of mandamus to the Pulaski County Circuit Court and to the individual judges serving on the Pulaski County Circuit Court. Specifically, he asks that we direct the judges and the court to reverse a denial of his motion for a temporary restraining order to prohibit the North Little Rock Police Department from enforcing a curfew on an establishment owned by Colonial Ballroom, Inc.  We note initially that the petition requests this court to direct the judges and the circuit court to do more than perform ministerial acts. The petition asks this court to direct a reversal of a prior decision by using the extraordinary writ of mandamus. Mandamus clearly does not lie for such purposes. See Wilson v. Neal, 329 Ark. 125, 947 S.W.2d 338 (1997); Sanders v. Neuse, 320 Ark. 547, 898 S.W.2d 43 (1995).  We also deny the petition for an additional reason. Based on the style of the case and the signature at the end of the petition, Colonial Ballroom, Inc., is not represented by counsel. Bob McAdams, who is not a licensed attorney, has signed the petition filed in this court. We have held that corporations must be represented by licensed attorneys. See All City Glass & Mirror, Inc. v. McGraw Hill Information Sys. Co., 295 Ark. 520, 750 S.W.2d 395 (1988); Arkansas Bar Assn v. Union Nat’l Bank, 224 Ark. 48, 273 S.W.2d 408 (1954). In sum, we deny the petition for failure of the corporation to have legal representation as well as for the fact that mandamus does not lie under these circumstances. Writ denied.